Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to a supplemental amendment filed on 03/08/2021. Of the previously presented claims 1-20, the amendment amended 1, 2, 5-7, 11, 12, 14, 16, 17 and 19, and canceled claim 4 in the amendment. Therefore, the claims 1-3 and 5-20 are pending. 
The claims in the instant application is similar to the claims in patented parent application 15/333,243 (U.S. Patent No. 10,546,380).The terminal disclaimers submitted for the patented parent application has been approved by the office on 03/08/2021.

Summary of this Office Action
Applicants' arguments/remarks filed on 02/09/2021 and 03/08/2021 has been fully considered, and the claims 1-3 and 5-20 as amended in the supplemental amendment are deemed to be allowable in the same rational as patented parent application and over the searched and cited prior art of record as described below: 	 

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “detect, by the ATM, insertion of a customer bank card into the ATM, wherein the customer bank card is associated with a customer user; initiating, by the ATM, a second secure connection between the ATM and a second mobile device upon the detection of the insertion, wherein the second mobile device is associated with a second user and is linked to the customer bank card; locking the ATM, by the ATM, when the second mobile device accepts the second secure connection; and unlocking the ATM, by the ATM, when a banking transaction has been completed, wherein the banking transaction is completed by the remote user operating the second mobile device“ in a system and method for remotely accessing an Automated Teller Machine (ATM).
The reasons for allowance for all the other independent claims are the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 02/09/2021 and 03/08/2021 has been fully considered. The order of combination elements is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. In particular, the claimed step are not practically performed in the human mind, at least because it requires initiating and accepting electronic connection to external mobile device to an ATM on detection of insertion of bank card and use of the second mobile device linked to the customer bank card to complete ATM transaction on the detection of the insertion of bank card and locking and unlocking of ATM for a time period in securing the transaction. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions.
The order combination elements of the claim is integrated into a practical application by providing a "technology-based solution" in assisting bank customers to complete ATM transaction securely via customer’s external trusted user associated with remote mobile device linked to the customer bank card when the customer is unable to physically operate or visually impaired or unfamiliar/uncomfortable with technology and knowledge to operate the ATM (see Specification: paragraph [0001, 0017 and 0024]). The order combination of elements of the claim provides secured access to a ATM transaction of a customer by securely connecting to one or more mobile device of trusted user of the customer based on linkage of the mobile device associated with the second user with customer bank card in response to detection of insertion of a bank card into the ATM by the customer. The system locks the ATM when the secured second mobile device of the trusted second user accepts the connection after the detection of the insertion of the bank card and unlocks the ATM after the transaction has been completed by the second mobile device within predetermined transaction period and preventing unauthorized access to the ATM and the bank card during the period of the ATM transaction (see Specification: paragraph [0006-0009 and 0022]). The connection to the second mobile device is disconnected and the bank card ejected freeing the ATM for transaction by the others if the transaction is not completed by the time the timer goes off (see Specification paragraph [0022]).The claims are eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of D’Agostino disclosed client device requesting interaction request to Bank’s agent device using virtual chat channel to withdraw funds from bank account and dispensing the withdrawal amount upon authenticating the user is at the agent device (see column 12, lines 6-30; column 14, lines 30-40). Singh teaches locking the ATM when transaction is in progress until pending cash transaction with the customer is completed (see column 4, lines 54-65). The International publication prior art of Gundebahar et al. disclosed video communication with customer service representative on request at remote access bank self- service machine (see abstract). The Non-Patent Literature of Intel disclosed Smart ATM (see page 1). None of the cited and searched prior arts disclosed the combination of order of elements of feature of “initiating a connection between the ATM, customer mobile device and a second mobile device linked to the customer bank card upon detection of the insertion of the customer bank card into ATM, locking the ATM when the second mobile device accepts the second secure connection, and unlocking the ATM when the banking transaction completed by the remote second user operating the second mobile device.” Therefore, the claims 1-3 and 5-20 are deemed to be allowable over same rational as patented parent application and cited/updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        04/10/2021